Appeal from an order of the Family Court, Wayne County (Dennis M. Kehoe, J.), entered June 25, 2009 in a proceeding pursuant to Family Court Act article 10. The order determined that respondent had sexually abused the child.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: In this proceeding pursuant to Family Court Act article 10, respondent father appeals from an order that, inter alia, found that he had sexually abused his daughter. Contrary to the contention of the father, the finding of sexual abuse is supported by the requisite preponderance of the evidence (see § 1046 [b] [i]; Matter of Tammie Z., 66 NY2d 1, 3 [1985]). “The determination of Family Court is entitled to great weight and should not be disturbed ‘unless clearly unsupported by the record’ ” (Matter of Stephanie B., 245 AD2d 1062, 1062 [1997]), which is not the case here. Contrary to the further contention of the father, the court properly determined that the out-of-court statements of the daughter were sufficiently corroborated by the testimony of the sexual abuse validator (see Matter of Nicole V., 71 NY2d 112, 118-119 [1987]; Matter of Christina A.M., 30 AD3d 1064 [2006], lv denied 7 NY3d 712 [2006]), as well as by “the child’s age-inappropriate knowledge of sexual conduct” (Matter of Yorimar K.-M., 309 AD2d 1148, 1149 [2003]; see Matter of Briana A., 50 AD3d 1560 [2008]). Present — Centra, J.P., Garni, Sconiers and Pine, JJ.